DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 06 July 2021 to the previous Office action dated 03 March 2021 is acknowledged. Claims 1, 3-5, and 7-17 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained herein.

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2020.
	Claims 1, 3-5, and 7-13 are under current examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (EP 3 047 840 A1; published 27 July 2016; of record; citations herein to English machine translation made 25 September 2020; of record) in view of Rodrigues et al. (US 2020/0016044 A1; published 16 January 2020; priority to 09 March 2017; of record) and Avery et al. (US 2014/0283865 A1; published 25 September 2014; of record).
Schwab et al. discloses a powdered preparation and sprayable dispersion used as a dry shampoo (abstract; paragraph [0001]) containing hydrophobic silica particles and hydrophobized starch (i.e., homoglycan product) (paragraph [0008]) wherein the weight ratio of hydrophobic silica particles to hydrophobized starch is preferably 1:50 to 1:2 (paragraph [0011]) wherein the weight ratio of hydrophobic silica particles and hydrophobized starch to aqueous phase is preferably 70:30 to 40:60 (i.e., 40-70 wt% hydrophobic silica and starch particles, and thus necessarily less than 70 wt% water) (paragraph [0012]) wherein the aqueous phase is preferably at least 90 wt% water (paragraph [0013]) wherein the hydrophobic silica particles are preferably silanized silica particles with a particularly preferred silanizing agent for example of hexamethyldisilazane (paragraph [0017]) wherein the hydrophobic silica particles can be for example AEROSIL R 812 S (paragraph [0021]) wherein a suitable hydrophobized starch is for example DRY-FLO PC starch (aluminum starch octenylsuccinate) or DRY-FLO TS (Tapioca Starch polymethylsilsesquioxane) (i.e., adsorption product of starch and polyorganosiloxane surface-active substance; amylose content less than about 30 wt%; polymethylsilsesquioxane film former) or mixtures of hydrophobized starches (paragraph [0022]) wherein the dispersion can be sprayed by means of a suitable spraying system (i.e., the dispersion can be contained in a suitable spraying system) for example an aerosol spray can with propellant (paragraph [0025]).

Rodrigues et al. discloses a dry shampoo composition (paragraph [0007]) wherein the composition preferably comprises at least one sebum-absorbing powder (paragraph [0109]) such as starches (paragraph [0110]) such as modified starches (paragraph [0111]) wherein examples include DRY FLO PLUS (i.e., a version of DRY-FLO PC) and D.S.A.7 (i.e., rice starch adsorbed with cetrimonium chloride cationic alkylammonium salt surfactant) (paragraph [0083]).
Avery et al. discloses a hair cleaning kit comprising a dry shampoo comprising a particulate material preferably a starch preferably in the form of an aerosol (abstract) wherein suitable spray containers for the dry shampoo are well known in the art and include conventional non-aerosol pump sprays i.e., “atomisers” or aerosol containers having a propellant (paragraph [0024]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwab et al. and Rodrigues et al. and Avery et al. by combining any of the modified starches of Schwab et al. and Rodrigues et al., such as DRY-FLO TS (i.e., starch adsorbed with polyorganosiloxane) of Schwab et al. and D.S.A.7 (i.e., rice starch adsorbed with cetrimonium chloride cationic alkylammonium salt surfactant) for use as the modified starch in the preparation and dispersion of Schwab et al. as discussed above using the constituents included therein as discussed above, and also by using a prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06, and both Schwab et al. and Rodrigues et al. suggest using mixtures of modified starches in dry shampoo.  A person of ordinary skill in the art before the effective filing date of the claimed invention also would have been motivated to do so given that both aerosol (i.e., with propellant) and non-aerosol (i.e., without propellant) spray containers are well known in the art of dry shampoos as disclosed by Avery et al., and given that the selection of a known material based on its suitability for its intended use (e.g., propellant-free dry shampoos in non-aerosol spray containers) supports a prima facie obviousness determination per MPEP 2144.07.
Regarding claim 9, as discussed above, Schwab et al. discloses dry shampoo containing 40-70 wt% hydrophobic silica and starch particles, wherein the weight ratio of hydrophobic silica particles to hydrophobized starch is preferably 1:50 to 1:2, and thus the concentration of silica therein is ½ to 1/50 of 40-70 wt%, or 0.8-35 wt%, and thus the concentration of starch therein is 40-70 wt% minus 0.8-35 wt%, or 5-69.2 wt%, and the ranges of 0.8-35 wt% silica and 5-69.2 wt% starch overlap the claimed ranges of about prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).

Claims 1, 3-5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. in view of Rodrigues et al. and Avery et al. as applied to claims 1, 3-4, and 7-13 above, and further in view of Schwarzkopf (GB-1235908-A; published 16 June 1971; of record).
Schwab et al., Rodrigues et al., and Avery et al. are relied upon as discussed above.
Schwab et al., Rodrigues et al., and Avery et al. do not disclose dyed starch as in claim 5.
Schwarzkopf discloses using dyed starch in dry shampoo to render any particles left in the hair no longer visible (column 2 lines 58-84).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schwab et al., Rodrigues et al., Avery et al., and Schwarzkopf by using in the preparation and dispersion of Schwab et al. in view of Avery et al. and Rodrigues et al. as discussed above a starch therein that is dyed as suggested by Schwarzkopf, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to render any particles left in the hair no longer visible as suggested by Schwarzkopf.

Response to Arguments
Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive.
Applicant argues that the abstract of Schwab et al. and paragraph [0120] of Rodrigues et al. require propellant (remarks pages 6-7).  In response, Schwab et al. is directed to a dry shampoo, wherein such shampoo can be sprayed by means of a suitable spraying system (i.e., the dispersion can be contained in a suitable spraying system) for example an aerosol spray can with propellant (paragraph [0025]), and the composition need not contain a propellant, as evidenced by claim 1 which does not recite propellant.  Although the abstract of Schwab et al. recites propellant in “A dispersion containing the powdery preparation”, such summary of the disclosure of Schwab et al. does not explicitly declare that such propellant is required, and such interpretation that propellant is not required is reinforced by paragraph [0025] of Schwab et al. which indicates that a suitable spraying system can be used but again does not expressly declare that propellant is required, and such interpretation is also reinforced by claims 1-8 which do not require propellant.  Applicant’s interpretation that a prior art reference that recites an element but does not explicitly declare that such element is required nevertheless necessarily requires such element conflicts with MPEP 2144.06(II) which indicates that substitution of equivalents known for the same purpose can be obvious (e.g., in this case, elimination of propellant and substitution thereof with an alternative spraying system) and MPEP 2144.04(II) which indicates that elimination of an element from a prior art reference can be obvious.  Evaluation of Schwab et al. as a whole not only requires consideration of the abstract of Schwab et al. which does 
Applicant argues that since propellant-free shampoo was known as in Avery et al., Schwab et al. and Rodrigues et al. would have mentioned it if it was suitable for use therein (remarks page 7).  In response, Schwab et al. does indicate that shampoo can be sprayed by means of a suitable spraying system (paragraph [0025]), and Avery et al. teaches that suitable spraying systems for dry shampoo include both aerosol containers with propellant as well as non-aerosol pump spray atomisers, and it is not necessary for one prior art reference such as Schwab et al. to mention all possible substitutions or equivalents for such substitutions to be applied in an obviousness rejection if such possible substitutions or equivalents are otherwise known in the prior art per other references, such as in Avery et al.
Applicant argues that the rejections fail to account for why a skilled artisan would have considered applying the teachings of Schwab et al. and Rodrigues et al. to .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617